                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  LAFKY PROPERTIES, LLC, an Oregon
  limited liability company, dba Big              Case No. 1:19-cv-00413-DCN
  Storage and Big Storage Idaho,
                                                  MEMORANDUM DECISION AND
         Plaintiff,                               ORDER

         v.

  GLOBAL CREDIT UNION, a
  Washington corporation,

         Defendants.


                                   I. INTRODUCTION

       Pending before the Court is Defendant Global Credit Union’s Motion for Change of

Venue. Dkt. 11. Having reviewed the record and briefs, the Court finds that the facts and

legal arguments are adequately presented. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B).

       For the reasons explained below, the Court DENIES the Motion.

                                   II. BACKGROUND

       On October 24, 2019, Plaintiffs Lafky Properties, LLC (“Lafky”), filed the instant

complaint in Idaho Federal Court. Dkt. 1. The underlying facts of this case relate to certain

property located in Canyon County, Idaho. Lafky’s claims are all contract based.




MEMORANDUM DECISION AND ORDER – 1
        Lafky is a resident of Bend, Oregon. Defendant Global Credit Union (“Global”) is

a Washington corporation. Global has a registered agent in Boise, Idaho, and two places of

business in Idaho, both of which are located in Kootenai County.

        When this case was filed, the Clerk of the Court assigned it to the Southern (Boise)

Division. Dkt. 1. Global asserts this assignment was in error and asks that the Court

reassign the case to the Northern (Coeur d’Alene) Division because its only places of

business in Idaho are located in northern Idaho. Lafky opposes the motion, arguing the

Southern Division is the proper venue for this case.

                                          III. ANALYSIS

        The District of Idaho is comprised of four divisions, each of which cover certain

specified counties. Dist. Idaho Loc. Civ. R. 3.1. The Local Rules do not provide a procedure

for filing a case within a particular division. Rather, Rule 3.1 states, “[c]ases that have

venue in one of the above divisions will be assigned by the Clerk upon the filing of the

Complaint or petition to the appropriate division, unless otherwise ordered by the presiding

judge.” Id. See Newell v. Farm Bureau Mut. Ins. Co. of Idaho, No. 1:17-CV-277-DCN,

2017 WL 6028337, at *1 (D. Idaho Dec. 5, 2017); Leach v. Idaho Nephrology Assocs.,

PLLC, No. CV-07-278SBLW, 2007 WL 3253202, at *3 (D. Idaho Oct. 31, 2007).

        As this Court has explained before—and as the Court’s website indicates—the Clerk

of the Court determines the correct divisional office by looking at: “1) the county1 of the

defendant, or 2) if the defendant is out-of-state, the county of the plaintiff, or 3) if neither


1
  The Clerk of the Court determines “county residency” based on the addresses provided by the plaintiff
in the civil case cover sheet and/or summons.


MEMORANDUM DECISION AND ORDER – 2
1 or 2 apply, the county in which the incident occurred occasioning the law suit.” See

District Court General Information2; see also Leach, 2007 WL 3253202, at n.2.

          In this case, Lafky provided out of state addresses for both parties on the civil cover

sheet and summonses. Dkt. 1-3, 1-2. Accordingly, the Clerk of the Court reviewed the

Complaint, surmised the relevant events took place in Canyon County, and assigned the

case to the Southern Division. This was not in error.

          Global takes issue with this assignment, asserting that the Clerk should have

assigned the case to the Northern Division—where it maintains its only Idaho business

locations. This assertion is flawed, however, as a routine place of business may not always

be the same as where a company resides. More to the point, though, this “place of business

argument” would not have been readily apparent to the Clerk because Lafky noted Global

was a Washington corporation in its civil cover sheet (Dkt. 1-3, at 1), in its Complaint (Dkt.

1, at 2), and its summons (Dkt. 1-2, at 1). The Clerk had no reason to know or deduce that

Global had locations in Idaho.3

          That said, Lafky’s assertion that Global has a registered agent in Boise is also of

little consequence. The Clerk would have had no way of knowing this at the time the

Complaint was filed. The standard practice was followed in this case and the correct



2
    https://id.uscourts.gov/district/general/Court_Information.cfm.
3
  Importantly, Global does not dispute that its headquarters are in Spokane, Washington, or that it has a
registered agent in Boise (the Southern Division). Instead, it simply maintains that because it has business
holdings in northern Idaho, it should be considered a northern resident for divisional purposes. The Court
disagrees-at least in part. While it is true that Global’s northern locations likely mean Global could be
considered a defendant of northern Idaho and has availed itself of that forum, that does not mean it is
exclusively a “resident” of northern Idaho.


MEMORANDUM DECISION AND ORDER – 3
divisional assignment made.

       However, with this new information provided by the parties, the Court could,

nonetheless, still change venue. See Dist. Idaho Loc. Civ. R. 3.1. The Court’s charge is “to

secure the just, speedy, and inexpensive determination of every action and proceeding.”

Fed. R. Civ. P. 1. If that means changing venue, the Court will do so.

       In deciding whether to transfer venue the Court can consider numerous factors. See,

e.g., Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986)

(considering convenience to the parties, convenience to the witnesses, ease of access to the

evidence, familiarity of each forum to the applicable law, feasibility of consolidation with

other claims, and any other practical issues); Four Corners Nephrology Assocs., P.C. v.

Mercy Med. Ctr. of Durango, 464 F. Supp. 2d 1095, 1098 (D. Colo. 2006) (considering

plaintiff’s choice of forum; convenience of the witnesses; accessibility of witnesses and

other sources of proof; possibility of obtaining a fair trial; and all other factors of a practical

nature that make a trial easy, expeditious, and economical).

       Ultimately, the burden is on the party requesting a transfer to show that the balance

of conveniences heavily favors the transfer. See Decker, 805 F.2d at 843 (holding that

moving party must make strong showing of inconvenience to warrant upsetting plaintiff's

choice of forum).

       In this case, no particular factor overwhelmingly supports either party’s argument.

While the underlying property is located in Canyon County, Idaho, as already noted, this

is a contract dispute. There will be little to no discovery or evidentiary issues surrounding

the physical property itself so there is no need to tie the Court’s decision to southern Idaho.


MEMORANDUM DECISION AND ORDER – 4
That said, it does appear there is at least one key witness (the Assessor)—and potentially

some discovery records—located in the Boise area. Additional discovery will likely take

place in or around the parties’ respective places of business—both of which are located

outside of the state of Idaho. And, while those offices may geographically be closer to the

Coeur d’Alene Courthouse than to Boise, this is not dispositive of the Court’s general

assignment practices.

       Although the Court is not generally opposed to changing venue (when necessary),

here there is no compelling reason to do so. By all accounts it appears that changing venue

to the Northern Division would merely shift, rather than eliminate, the inconvenience and

costs. A transfer of venue is not appropriate under such circumstances. Decker, 805 F.2d

at 842. Ultimately, Lafky followed the Court’s procedures and selected the Southern

Division based on the fact that Global is an out of state company. As the Plaintiff, Lafky’s

choice is given some deference. See Newell, 2017 WL 6028337, at *5.

       Additionally, as the Court has explained before, even when a case is assigned to a

particular division, such assignment does not preclude the parties from working together

to find fair and reasonable accommodations for discovery matters and even hearings:

       [B]ecause Idaho is one District and this Court takes cases in all divisions, the
       undersigned will remain on the case regardless of whether it is assigned to
       the [Northern] Division or Eastern Division. To that end, the Court has
       always allowed attorneys who may be situated throughout the state to
       coordinate amongst themselves and opt to hold hearings in either [Coeur
       d’Alene] or Boise. As this will remain a Boise case, hearings will be held in
       Boise, unless the parties, after working together in good faith, determine an
       alternative location is the most cost effective option for a particular hearing.

Newell, 2017 WL 6028337, at *5.



MEMORANDUM DECISION AND ORDER – 5
       In conclusion, the Court finds that the Clerk of the Court followed appropriate

procedures in this case and correctly assigned it to the Southern Division. Furthermore, the

Court finds no compelling reason to change that venue assignment at this time.

Accordingly, the Motion is DENIED. This will remain a Southern Division (Boise) case.

                                       IV. ORDER

   1. Global Credit Union’s Motion for Change of Venue (Dkt. 12) is DENIED.


                                                 DATED: April 2, 2020


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 6
